Title: To James Madison from James Monroe, 7 June 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris June 7. 1796.
Yours of the 25. of Feby. is the only I have recd. for 12. months past, altho’ I have written unceasingly & fully. I suspect your letters are thrown over in the sea by the captns of vessels to avoid compromittment. For the future therefore it may be well to address by the way of Engld. under the care of Mr. Pinckney or in case he withdraws, some merchants deserving confidence. Mr. Yard wod. probably arrange this for you.
It is reported here that the H. of R. has refused to execute the Bh. treaty so far as depends on it, & in consequence that there is a fair appeal to the people on that subject between that house on the one part & the Presidt. & the Senate on the other. We are of course very anxious to hear whether this report is true, & in case it is what the issue will be.
In several preceding letters I advised you that the Directoire had at one time appointed an envoy extra. to repair to the United States to remonstrate against our treaty with England and in case satisfaction was not obtained to withdraw immediately and that it was not without the greatest difficulty and solemn assurance and upon the faith of my private opinion that the measure would do harm and not good that it was given up. Yet the discontent remained and I was still uneasy about the consequences. If this report is true it will greatly help me here. In England it will either produce war or greater respect for us. The former possibly (tho not probably) if invited [by] the rascals among ourselves. I think the probability is under all inducments that they will moderate and accommodate with you and whereby the republican party will under great & peculiar difficulties and without trouble vindicate its own honour and that of its country. Had this not been its credit was gone and the power of its adversary established.
The success of the French in Italy has been astonishingly great since the opening of the present campaign. Sardinia has obtained peace by surrendering Savoy & Nice & making other sacrifices. Parma has also obtained peace. Milan is in possession of the French, & Bauleau the Austrian Genl. after being defeated & with great losses, at least 10000 men killed & taken prisoners (& by whose defeat these effects were produc’d) driven before Bonaparte the French Genl. to Mantua, where he holds a strong position for the present in the hope of reinforcments. All Italy is in consternation, and every power seeking to make the best terms it can. Tis said the French have entered Tuscany, & because the Gnd. Duke lately tolerated within his jurisdiction the violation of his neutrality by an Engh. ship of war upon a French one. The Engh. have made Leghorn a grand depot of magazines for all operations in that quarter & the French say, if you tolerate the breach of yr. neutrality agnst us you shall for us. The Pope has lately offer’d as a condition of peace to write a letter to the people of the Vendee & endeavor to reconcile them to the republick, & for this purpose sent an agent here, but I am told the Directoire asked also, and in testimony of his sincerity, a considerable supply in money, wh. put the affr. for the present, ad referendum. On the Rhine the arm[i]stice ended yesterday & tis probable some severe rencontres may shortly take place there. Shod. the French prevail there as they have done in Italy, Engld. will remain in a short time the only party to the war agnst them. And I am told that the French armies were never in so good a state as they now are in that quarter.
In this state of things you have nothing to fear from her and everything to hope from decision. The best effect too is already felt here from what is already done. You observe by the treaty with Sardinia that France has attended to the interest of Holland and Genoa. This merits your attention. An American just from England says he heard Pinckny say he apprehended no bad effect from the vote of the House of Representatives. I submit my communications always to your judgment well knowing how safe the deposit is.
With respect to my recall I am ready for it tho I do not think it will be ventured on however strong the inclination for it may be with many. I sincerely regret the situation of the president but if his policy it will appear more so when contrasted with an opposite one.
I have given Hichburn a letter of introduction to you as a staunch patriot from what I have seen here but enquire he was old when he left Boston.
I have just recd. yours of the 25. & 26. of Jany. We are happy to hear yr. furniture had arrived. The silk mentioned was intended. They never make curtains here of late of damask & that sent is the best & most costly kind of silk next damask. It costs always near as much. The samples however mentioned were not recd. & I speak of what we saw presuming that was sent. Tis not improbable Mrs. Madison may dislike the taste or rather form of the bedstead &ca. If so you had better dispose of it in Phila. & we will send you other damask to be made up there. I hope you have before this yr. china, wh. you will find good & cheap. Tis not of the best kind. If you wish other inform me & it shall be sent tho’ the price is much higher now. I think there ought to have been more than 25. ells in the pieces of silk sent you, tho’ I will enquire into this. Our best wishes attend yrself & Mrs. M.
